


Exhibit 10.26

 

CONSULTING AGREEMENT (the “Agreement”) dated as of May 10, 2005 (the “Effective
Date”) by and between, JACKSON HEWITT INC., a Virginia corporation (the “JH”)
and Perb Fortner (“Mr. Fortner” or the “Consultant”).

 

WHEREAS, the Company has accepted the retirement and resignation of Mr. Fortner
from active service with Jackson Hewitt Tax Service Inc. (“JHTS”) and its
subsidiaries, including JH (collectively, the “Company”).

 

WHEREAS, Mr. Fortner had immediately prior to his retirement and resignation
served the Company in the role of Executive Vice President, Operations and had
been involved in certain ongoing Company projects.

 

WHEREAS, JH desires to continue its business relationship with Mr. Fortner by
retaining Mr. Fortner as a consultant to perform consulting services, providing
the Company with guidance and advice from time to time in connection with its
franchise operations and other specific projects, and Mr. Fortner is willing to
perform such services, upon the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, the parties hereto have agreed, and do hereby agree, as
follows:

 

1.                                       Retention; Duties.

 

(a)                                  Subject to the terms and conditions set
forth herein, JH hereby retains the Consultant, and the Consultant hereby
accepts such retention, to act as a consultant with respect to providing the
Company guidance and advice in the areas of its franchise operations, including
technology matters, and other related business matters and projects, from time
to time during the term of this Agreement as the Company may designate as
directed by the Company’s Chief Executive Officer.  In particular, Consultant
agrees to attend and fully participate in the Company’s annual Franchisee
Convention in Las Vegas, Nevada (the “Convention”) as directed by the Company. 
The Consultant shall remain available, via telephone, facsimile and e-mail,
during the term of this Agreement.

 

(b)                                 Consultant agrees to travel on prearranged
Company business at the direction of the Company, including the Convention.
Company shall provide reimbursement for all reasonable, customary and necessary
travel expenses.

 

(c)                                  Consultant shall be reimbursed for
reasonable and customary business expenses while performing work at the
direction of JH, subject to prior approval of expenses and upon submission of
satisfactory documentation.  Expenses to be reimbursed in accordance with JH
policies.

 

(d)                                 Consultant shall be available to perform his
consulting duties from

 

1

--------------------------------------------------------------------------------


 

corporate headquarters in Parsippany, New Jersey through July 31, 2005, unless
JH instructs otherwise.

 

(e)                                  Consultant shall devote the number of hours
set forth below during the term of this Agreement:

 

(i) Effective Date through July 31, 2005, Consultant shall provide forty (40)
hours per week of service, with the exception of the week of the Convention, at
which Consultant shall be present at Convention and available and working at all
times needed from June 3, 2005 to June 9, 2005;

 

(ii) August 1, 2005 through the Term (as defined below), Consultant shall
provide up to twenty (20) hours per week of service as projects warrant and as
directed by the JH.

 

2.                                       Term.  The term of this Agreement shall
commence as of the Effective Date and continue until October 31, 2006 (the
“Term”)  .

 

3.                                       Compensation.

 

(a)                                  As compensation for his services provided
hereunder, JH shall pay the Consultant at the rate of $20,000 (twenty thousand
dollars) per month.  Consultant shall not be required to submit an invoice for
services rendered on a monthly basis.  JH shall pay the Consultant in accordance
with the Company’s normal payroll practices.

 

(b)                                 To facilitate Consultant’s duties hereunder,
the Company hereby makes a gift of the Consultant’s laptop and cellular phone. 
Consultant shall not be entitled to take Consultant’s laptop until all
information currently residing on it has been reviewed by Human Resources and
the Company has determined what is appropriate to remain on the laptop to
further Consultant’s role for the benefit of the Company.  Consultant shall be
responsible for ongoing charges for the cellular phone, except in accordance
with paragraph 1(c) above.

 

4.                                       Independent Contractor.  The
relationship created hereunder is that of the Consultant acting as an
independent contractor.  It is expressly acknowledged and agreed that the
Consultant shall have no authority to bind the Company to any agreement or
obligation with any third party.

 

5.                                       Representations and Warranties and
Covenants of the Consultant.  The Consultant hereto, hereby represents and
warrants to the Company:

 

(a)                                  he has the power and authority to execute
and deliver this Agreement and to perform the duties and responsibilities
contemplated hereby;

 

2

--------------------------------------------------------------------------------


 

(b)                                 that neither the execution of this Agreement
nor performance hereunder will (i) violate, conflict with or result in a breach
of any provisions of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under the terms, conditions
or provisions of any contract, agreement or other instrument or obligation to
which he is a party, or by which he may be bound, or (ii) violate any order,
judgment, writ, injunction or decree applicable to him.

 

6.                                       Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Consultant:

 

(a)                                  it is a corporation duly organized validly
existing and in good standing under the laws of the state of incorporation and
it has qualified to do business as a foreign corporation in the jurisdictions,
if any, outside of such state, in which it does business and is required to so
qualify;

 

(b)                                 it has full corporate power and authority to
execute and deliver this Agreement and to perform the duties and
responsibilities contemplated hereby;

 

7.                                       Confidentiality And Non-Competition.

 

(a)  Unless otherwise required by law or judicial process, Consultant shall keep
confidential all confidential information known to Consultant concerning the
Company, whether obtained during his course of employment, consultancy or
otherwise, until such information is publicly disclosed by the Company or
otherwise becomes publicly disclosed other than through Consultant’s actions;
provided, that Consultant shall provide notice to the Company in advance of any
disclosure required by law or judicial process in a timely manner to permit the
Company to oppose such compelled disclosure.

 

(b)  Consultant agrees that during the Term and for a period of six months after
the Term, he shall not, directly or indirectly, as a principal, officer,
director, employee or in any other capacity whatsoever, without the prior
written consent of the Company, engage in, or be or become interested or acquire
any ownership of any kind in, or become associated with, or make loans or
advance property to any person engaged in or about to engage in, any business
activity that is in competition with any of the businesses then engaged in by
the Company, including operating a tax preparation business, whether as a
franchisor, franchisee, independent or otherwise, except as a franchisee of the
Company if the Company agrees in writing.  Consultant acknowledges that the
Company’s business is national in scope and as such the geographic restriction
of this provision is the United States and that such geographic restriction is
necessary and appropriate.  Nothing in this Agreement shall prevent Consultant
from making or holding any investment in any amount in securities traded on any
national securities exchange or traded in the over the counter market, provided
said investments do not exceed one percent (1%) of the issued and outstanding
stock of any one such corporation.

 

3

--------------------------------------------------------------------------------


 

(c)  With respect to the matters set forth in Section 7, the Company shall be
entitled to seek equitable relief, including injunctions or specific
performance, in addition to the other remedies available to it.

 

8.                                       Taxes.  Consultant shall be responsible
for all taxes.  The Company shall, if it determines appropriate, deduct from all
amounts payable under this Agreement all federal, state, local and other taxes
required by law to be withheld with respect to such payments.

 

9..                                    Assignment.  This Agreement shall not be
assigned by the Company or the Consultant without the prior written consent of
the other.

 

10.                                 Notices.  Any notice required or permitted
to be given pursuant to this Agreement shall be deemed to have been duly given
when delivered by hand or sent by certified or registered mail, return receipt
requested and postage prepaid, overnight mail or telecopier as follows:

 

If to the Company:

 

Jackson Hewitt Inc.

 

 

c/o Jackson Hewitt Tax Service Inc.

 

 

7 Sylvan Way

 

 

Parsippany, New Jersey 07054

 

 

Telephone: (973) 496- 3929

 

 

Telecopier: (973) 496-2810

 

 

Attention: General Counsel

 

 

 

 

 

 

If to the Consultant:

 

Perb Fortner

 

 

1 Concord Lane

 

 

Morristown, New Jersey 07960

 

or at such other address as any party shall designate by notice to the other
party given in accordance with this Paragraph 10.

 

11.                                 Governing Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New Jersey applicable to agreements made and to be performed entirely
in New Jersey. This Agreement and any dispute arising under or relating to any
provision of this Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey.  Venue for any action arising out of
this Agreement shall only be brought in the federal courts in the county of
Morris, New Jersey, or if such court does not have jurisdiction, such other
court having jurisdiction in New Jersey.  The parties waive any right to a jury
trial.  Each party shall pay its or his own expenses in connection with all
matters arising under or relating to any provision of this Agreement.

 

12.                                 Waiver of Breach; Partial Invalidity.  The
waiver by either party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach.

 

4

--------------------------------------------------------------------------------


 

If any provision, or part thereof, of this Agreement shall be held to be invalid
or unenforceable, such invalidity or unenforceability shall attach only to such
provision and not in any way affect or render invalid or unenforceable any other
provisions of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision, or part thereof, had been reformed, and any
court of competent jurisdiction or arbiters, as the case may be, are authorized
to so reform such invalid or unenforceable provision, or part thereof, so that
it would be valid, legal and enforceable to the fullest extent permitted by
applicable law.

 

13.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties and there are no
representations, warranties or commitments except as set forth herein.  This
Agreement supersedes all prior agreements, understandings, negotiations and
discussions, whether written or oral, of the parties hereto relating to the
transactions contemplated by this Agreement, with the exception of any
non-compete, non-solicit or confidentiality agreement between Mr. Fortner and
the Company, which agreement shall survive Mr. Fortner’s retirement from active
employment in accordance with its own terms, and any other agreement entered
into on or after the date hereof shall survive according to their own terms.
This Agreement may be amended only by a writing executed by the parties hereto.

 

IN WITNESS WHEREOF, the Consultant and the Company have executed or have caused
to be duly executed, this Agreement as of the day and year above written.

 

 

 

JACKSON HEWITT INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael D. Lister

 

 

 

 

Michael D. Lister, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

/s/ Perb Fortner

 

 

 

 

Perb Fortner, Consultant

 

5

--------------------------------------------------------------------------------
